PER CURIAM.
The sole question presented on this appeal concerns the sufficiency of service of process upon Appellant Lora L. Brugh. A deputy sheriff of Leon County, Florida, attempted to institute service of process upon Appellant by serving her husband, Appellant Ronald C. Brugh. Evidence was adduced by Appellant Ronald C. Brugh going to the question as to whether the deputy sheriff strictly followed the provisions of Section 47.13, Florida Statutes, 1965, F.S.A. The return on the summons reflects that the deputy sheriff properly complied with the dictates of the statute. We conclude that the Appellant has not presented such clear and convincing evidence that will suffice to impeach the return.
Affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and RAWLS, JJ., concur.